OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                      AUSTIN




Em&able       Thos.    8. Chandler
County Attorney
Robertson     Ccunty
?ranklin,     Texas                                  c\..    :

Dear Slrr
        A.




                                         to the oomla-
                                        owed expenses
                                         nanely district
                                        ntlon, sherirr*e
                                        antp comlission-
                                        e85or 51~3 Colleo-
                                        provisions  of
                          Revised Civil Statutes of
                          s unended bj the Acts or the
                          re (1937) page 1340, ohopter
                         4, paragraph (b).      :
          Y%uld such expenses be reeaonable and
     neoossary in the proper logo1 conduct of
     either of such orfloers?m

            Article     3699, as enanacd,   in pnrt reads:
            “(b)      Each offioer   rimed in this    Act,
    Eon. Thos.    Il. Chandler,    Bay 19, 1839, Page 2
.




         '-where he receive8       a salary as compensation
          3or this aervlces,       shall be errpowered and
           pemltted     to purchase and have chnreed
           to his oounty all reasonable er;?enses
           necessary in the proper and legal conduct
           of his office,     premiums on officiala'
           bonds, prenlum on firo,.bur&lery,           theft,
           robbery insurance proteoting          public funds
           and lacludlcg     the cost of surety bonds for
           his DeFutles,     such exncnseo to bo ;?assed
           on, pre-determined       snd elloued in kind end
           amounts, as nearly OS posslbl~,          by the
           Comnlssloners*     Court occe eech Eonth for the
           ensuing month, upcn the application           by each
           officer,   ststinq     the kind,   probable amount
           oi’ expenditure    ond the necessity       ror the ex-
           penses of his ofilco       for such ensuing month,
           irhlch application      shall,   before presentation
           to said court,     first   be endorsed by the
           County Auditor,      lf~any, otherwise the County
           Treasurer,    only es to whether funds are                ,.
           avallable   for payment of such expenses.w             ‘.

                 In the .case ot State VS. Cernes, 1OC ST (2) 397,
      tha ~cou,rt ccnstrued Article      S399, Acts of 1933, 4.3rd
     Legislature,     substantlolly     the sme~as our present.Artlcle
    ‘3S99, supra, holding that the expenses, bther then those
      oxpendlturea    in connection     with automobiles,.   which en
      ofrioer   1s outhorlzed     to olalm as deductions,     are llmlt-
      ed to stotlonery,     stamps, telephone,     traveling   expenses,
     .and other slmAlor mccnsary         cxpansos; the rule of ejusden
     .&eneris be1r.g applied to qualify the general language
      of the specially     enumerated Item end to restriot        its
     meanlng~to expenses of semc kind or clnss - citing             Cameron
      County vs. Fox (Tex. Civ; App.) 42 S.7 (2) 653; Casey vs?
      State (Pex. Clr. App.) 289 % 420 (writ rofusod).              We
      quote from the lanSw&e used in the Cesey vs. State
      case, supra, wherein the jury found and the evidence
      supported the fact thnt th6 sorvlces         of a stenographer
      to assist   the county attorney xero necessary:
                =It may be thnt such assistance wan neces-
         -.sary-in  this particular oaso, to enable the county
        c                                                                 -.
             ‘c                               .

c


    Ron. Thos. B. ChamUer, Llay lp,         1939, Pa&e 3        -

                                                 .
            attorney   to dettei  dlscherge hls duties;
            but that   feet clone does not confer the.
            right   to pey r0r such assistance  out of
            public fuuds.     Such authority m.ust co38
            trora soue appropriate    stetute. The one
            relied   on does not @ve it.*

                 We ake nnoble to’find       any stetutory  authority
    authorizing     the couulssloners’      court to pay the expenses
    of the above norned officers       to their respective    orsicers*
    aonventlons,     e.nd thou&h retsonable      in mount, under the
    statutes    referred   to, such eqcnses       would not under the
    authorities     cited be *necessary in the proper oud lewl
    conduct of their respective        offices.*

                It  1s therefore   the dpl&n     of this dspartanent
    that rbrtlole 3899, section      (b) does.not euthorize the
    couulssloners~~~ court to ellow to district      ond~ county offi-
    cers ,expcnses incurred in ettendlc5       their rbbpcotivo   offl-
    clers*   conventions;     Such expenses, though .reasonnble,
    would not be neoessary in the proper end legel.conduct           of        :,
    thelr offlcee.
                 In keeping with your re:ucst,    we herewith en-    ’
    olose.ooples     of oplnlons rendered by thfs dqartzent,
    No. O-331 as mended end ho. O-332.         Opinion hoot O-331,
    not specifically     onsxerin5 the point raised by the request,:
    was tithdrnm      and in lieu thoreor.  our opinion Mo.O-331
    aa amnded’ mm rendered.

                  Trustla5   tb6   above answers your request,      t&
    raeain
                                           Very truly   yours




    Enclosures

                                                        E
                                                        ,L
                                                         3